DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/11/20 and 4/14/21 were filed on 6/11/20 and 4/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 3/5/20 are accepted by the examiner.

Claim Objections
Claim 60 is objected to because of the following informalities:  claim 60 is dependent on cancelled claim 20.  Appropriate correction is required.  Claim 60 is construed as being dependent on claim 59. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 47, 59, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said particle-like filler" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is construed as being dependent on claim 17.
Claim 47 recites the limitation "the lead acid battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 47 is construed as being dependent on claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-10, 13, 16, 23, 47, and 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nandi et al (US 2013/0273409).
Regarding claims 1, 2, 8-10, 13, 23, 47, 59, and 60, Nandi et al discloses a vehicle comprising a lead acid battery comprising: an electrolyte, a positive electrode “102”, a negative electrode “112”, and a separator “120” disposed therebetween; the 
Regarding claim 5, Nandi et al also discloses polymeric film that has a porosity of about 50% ([0037]).
Regarding claims 16 and 58, Nandi et al also discloses a polymeric film that is an ASG separator; and a fiber mat that is a non-woven glass or polyolefin fiber mat (ASG separator / pasting paper / membrane) ([0030]).    

Claim(s) 1, 2, 4, 5, 8-10, 13, 17, 19, 21, 23, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2009/0305127).
Regarding claims 1, 2, 4, 5, 8-10, 13, 17, 19, 21, 23, 59 and 60, Miller et al discloses a lead acid battery comprising: an electrolyte, a cathode, an anode, and a separator disposed therebetween; the separator comprising:  a microporous material (porous membrane) and a filler (conductive element / nucleation additive) therein/within the microporous material; wherein the microporous material is an ultrahigh molecular weight polyethylene; wherein the microporous material has a porosity of 50 to 75 percent; wherein the filler (conductive element / nucleation additive) includes carbon black, activated carbon, carbon fibers, graphite, …, barium sulfate; wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al (US 2013/0273409) in view of Koreljakov et al (RU 2562258 C1).  The Nandi reference is applied to claim 2 for reasons stated above.
	However, Nandi et al does not expressly teach a polyethylene that is an ultra-high molecular weight polyethylene (claim 4); a porous membrane comprising a particle-like filler (claim 17); a performance-enhancing additive selected from the group consisting of: a surfactant, wetting agents, colorants, antistatic additives, UV-protection additives, antioxidants, and combinations thereof (claim 21). 
	Koreljakov et al discloses a lead-acid battery separator (porous membrane) comprising a mixture of ultra-high molecular polyethylene, precipitated silica, antioxidant, dye (colorants) ([0002],[0032]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the .

Claims 11, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al (US 2013/0273409) in view of Whear et al (US 2015/0318529).  The Nandi reference is applied to claim 1 for reasons stated above.
	However, Nandi et al does not expressly teach a conductive element that has a specific surface area of at least approximately 1,250 m2/g to approximately 1,750 m2/g (claim 11); a conductive element has a specific surface area of at least approximately 1,750 m2/g (claim 12); a porous membrane comprising one from the group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs, linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction 3of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, serrations, serrated ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs, disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag-sawtooth-like fashion, grooves, channels, textured areas, 
	Whear et al discloses a battery separator comprising an additive that is a carbon material having a surface area selected of 1500-3000 m2/g ([0082],[0094]); and a carbon additive that may be employed on a profile such as ribs, cross-ribs (transverse ribs), mini-ribs, and cross-ribs ([0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi separator to include a conductive element that has a specific surface area of 1,500 m2/g to 3,000 m2/g; and a porous membrane comprising ribs, transverse ribs, mini-ribs, and cross-ribs in order to enhance charge acceptance and improve life cycle performance of the lead-acid battery ([0139]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a conductive element that has a specific surface area of 1,250 m2/g to 1,750 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al (US 2013/0273409) in view of Whear et al (US 2015/0318529) as applied to claim 12 above, and further in view of Koreljakov et al (RU 2562258 C1).  
However, Nandi et al as modified by Whear et al does not expressly teach a conductive element or nucleation additive that is on the surface of the porous 
	Koreljakov et al discloses a lead-acid battery separator (porous membrane) comprising a mixture of ultra-high molecular polyethylene, precipitated silica, antioxidant, dye (colorants) ([0002],[0032]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a conductive element or nucleation additive that is on the surface of the porous membrane with an amount of a particle-like filler, wherein the particle-like filler is precipitated silica in order to provide high oxidation resistance of the separator in the medium of a lead-acid battery electrolyte owing to high degree of absorption of antioxidants and a polyethylene matrix and effective protection of the film from oxidation (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729